ALTENBERND, Chief Judge.
Jose Castell appeals judgments for robbery with a firearm and possession of a firearm by a convicted felon. Mr. Castell entered a plea of nolo contendere to the charges, reserving the right to appeal an order denying his dispositive motion to suppress the physical evidence linking him to these crimes. The evidence was discovered during a protective sweep of a suite of motel rooms occupied jointly by Mr. Castell and Luis Orlando Vasquez. Both men were charged with armed robbery, and both filed motions to suppress the evidence discovered as a result of the protective sweep. The cases were consolidated before the circuit court for the purpose of holding an evidentiary hearing on the motions, and the circuit court denied both motions. As we did in Mr. Vasquez’s case, Vasquez v. State, 870 So.2d 26, 2003 WL 22103523 (Fla. 2d DCA Sept.12, 2003), we conclude that the protective sweep of the residence was illegal and we therefore reverse Mr. Castell’s convictions. We remand this case to allow the circuit court to *39consider whether there was clear and convincing evidence of an unequivocal break in the chain of illegality after the protective sweep was performed, thus rendering a subsequent confession and subsequent consents to enter the motel residence voluntary.
Reversed and remanded with directions.
FULMER and WALLACE, JJ., Concur.